DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 05/20/2022, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks, filed 05/20/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-2 and 4 under 35 U.S.C. 102(a1) as being anticipated by Chang et al (Chem. Mater, 2008) has been withdrawn. The rejection of claims 1-2, 4 under 35 U.S.C. 102(a1) as being anticipated by Sugiura (AIST, 2012) has been withdrawn.  The polymers of the resultant photoreactive polymers set forth by Chang and Sugiura have nitroso functional groups (NO) and not NO2 functional groups as required by the instant claims.  Neither Change nor Sugiura expressly set forth and/or fairly suggest and/or render obvious polymer compounds having a side chain containing an aromatic ring containing a first carbon atom which a hydrogen atom bonded thereto is substituted with nitro group and a second carbon atom in which a hydrogen atom bonded thereto is substituted with an aldehyde group or a functional group represented by Formula (1) as found in claim 1.  The polymer compound set forth in the instant claims are distinguished over the closest prior art (Chang and Sugiura) for the reasons set forth above.  
Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art alone or in combination fails to set forth a polymer compound having a main chain and a side chain, wherein said side chain contains an aromatic ring containing a first carbon atom which a hydrogen atom bonded thereto is substituted with nitro group and a second carbon atom in which a hydrogen atom bonded thereto is substituted with an aldehyde group or a functional group represented by Formula (1) as found in claim 1.  The prior art is silent with regard to a composite material comprising a layer containing the polymer compound, described above and found in instant claim 1, provided on a surface of a base material, as well as, being silent with regard to a light-driven actuator comprising said composite material or the use of said composite material in a method of manipulating a cell, wherein a culturing step for culturing cells on a surface layer which contains said polymer compound in said composite material.  Additionally, a search of the prior art did not result in a finding of either compound represented by Formula 6 or Formula 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc